THE COURT.
This is an automatic appeal from a judgment of conviction of first-degree murder imposing the death penalty on the defendant. (See Pen. Code, § 1239.)
On January 4,1945, defendant, a Negro, 53 years of age, shot and killed Winifred Cecil. The victim, a young woman, was shot in a bus which she operated for the Pacific Greyhound Lines. The evidence reveals that she entered the bus in a parking lot at Seventh and Irwin Streets, San Francisco, at approximately 5:40 a. m. on the day of the homicide, preparatory to driving it on its regular run to the Mare Island Navy Yard. Defendant followed her into the bus with drawn gun and ordered her to drive out of the parking lot. After she had done so, defendant drove the bus to a point several blocks away and shot the deceased. Her body was found shortly thereafter in the aisle of the bus. The lower front portion of her uniform and undergarments were torn and disarranged and there was medical evidence indicating a sexual attack. Approximately two and one-half months later defendant was taken into custody. In a statement made to representatives of the district attorney’s office and to members of the police department, he freely and voluntarily narrated the circumstances surrounding the commission of the homicide and admitted shooting the deceased. An information was filed charging him with murder and upon his arraignment he pleaded guilty.
The statement made by defendant was corroborated by evidence that personal property belonging to the deceased was found in defendant’s hotel room and by the testimony of a ballistics expert that the bullet taken from her body had been fired from a gun found in defendant’s room. Two alienists testified that defendant was sane.
The foregoing evidence supports the judgment.
Judgment affirmed.